52 U.S. 528 (____)
11 How. 528
THE STATE OF PENNSYLVANIA, COMPLAINANT,
v.
THE WHEELING AND BELMONT BRIDGE COMPANY, WM. OTTISAN, AND GEORGE CRAFT.  Bill in Chancery.
Supreme Court of United States.

*529 The report of the commissioner appointed at the last term having been returned on Thursday, the 13th instant, it is thereupon ordered by the court, that the case be continued to the next term, with leave to each party to file exceptions to the commissioner's report on or before the first Monday of July,  the exceptions to stand for argument on the second Monday in December next. If no exceptions shall be filed by either party, then the case to stand for final hearing on the day last mentioned.